DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
	Applicant’s remarks on Page 12 regarding the objection to the drawings have been fully considered. The objection of the drawings is withdrawn in view of the evidence applicant presented.
	Applicant’s remarks on Page 12 regarding the objection to the specification have been fully considered. The objection of the specification is withdrawn in view of the amendment.
	Applicant’s remarks on Page 13 regarding the objection to Claims 12 and 15 have been fully considered. The objection of Claims 12 and 15 is withdrawn in view of the amendment.
	Applicant’s remarks on Page 13 regarding the claim interpretation have been fully considered. The amended claims recite sufficient structure to perform the claimed function. The claim interpretation is withdrawn in view of the amendment.
	Applicant’s remarks on Page 13 regarding the written description rejection of Claims 1-15 and 19 have been fully considered. The rejection of Claims 1-15 and 19 under 35 U.S.C. §112(a) is withdrawn in view of the amendment.
	Applicant’s remarks on Page 13 regarding the indefiniteness rejection of Claims 1-15 and 19 have been fully considered. The rejection of Claims 1-15 and 19 under 35 U.S.C. §112(b) is withdrawn in view of the amendment.
	Applicant’s remarks on Pages 14-16 regarding the rejection of Claims 1-20 under 35 U.S.C. §101 have been fully considered but are not persuasive. The limitations of the amended claims still recite abstract processes that are capable of being performed in the mind. The “signals” detected are not The rejection of Claims 1-20 under 35 U.S.C. §101 is maintained.
	Applicant’s remarks on Pages 16-17 regarding the rejection of Claims 1, 7, 9, 11, 14, 16, and 19 under 35 U.S.C. §103 over Claus in view of Geistert have been fully considered but are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment. Claus and Geistert remain applicable to the invention as claimed. 
	Applicant’s remarks on Pages 17 regarding the rejections of Claims 2, 3, 12, and 17 under 35 U.S.C. §103 over Claus and Geistert as applied to claims 1, 11, and 16, and further in view of Cummins have been fully considered but are not persuasive. Claus, Geistert, and Cummins remain applicable to the invention as claimed.
	Applicant’s remarks on Page 17 regarding the rejections of Claims 4-6, 13, 18 under 35 U.S.C. §103 over Claus and Geistert as applied to claims 1, 11, and 16, and further in view of Misener have been fully considered but are not persuasive. Claus, Geistert, and Misener remain applicable to the invention as claimed.
Applicant’s remarks on Page 18 regarding the rejections of Claims 8 under 35 U.S.C. §103 over Claus and Geistert as applied to Claim 1, and further in view of Meers have been fully considered but are not persuasive. Claus, Geistert, and Meers remain applicable to the invention as claimed.
Applicant’s remarks on Page 18 regarding the rejections of Claims 8 under 35 U.S.C. §103 over Claus and Geistert as applied to Claim 1, and further in view of Meers have been fully considered but are not persuasive. Claus, Geistert, and Meers remain applicable to the invention as claimed.
Applicant’s remarks on Page 18 regarding the rejections of Claims 8 under 35 U.S.C. §103 over Claus and Geistert as applied to Claim 1, 11, 16 and further in view of Pelissier have been fully 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental processes without significantly more. Claims 1, 11 and 16 recite abstract ideas “[…] receiving signals from the ultrasonic tracking device representing ultrasound signals that the ultrasound transducer received from the plurality of sensors and determining a quantity of the plurality of sensors in field of view […] based on detecting peak sensor signals in the received signals,” “[…] comparing the determined quantity of the plurality of sensors […],” and “[…] providing feedback […].” These elements of the claims, under their broadest reasonable interpretation, cover performance in the mind as one could “receive signals” simply by inspecting data of ultrasound signals that the ultrasound transducer received from the plurality of sensors, determining and comparing encompass a mental process as quantities are quantified and compared mental or with a pen and paper, and providing feedback also encompasses a mental process as the feedback can be communicated verbally or in writing with a pen and paper. Alternatively, “receiv[ing] signals” represents extra-solution activity in the form of data gathering.
The abstract ideas are thus capable of being performed in the mind with the aid of basic physical aids. Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Circ. 2016) established that mental processes encompass acts which, absent anything beyond generic computer component(s) in the claim(s), may be “performed by a human, mentally or with pen and paper.” Each of the “determination 
No other elements are recited in the independent claims. The plotting function of Claims 2, 12, and 17, while implying the use of a processor, represents insignificant pre-solution activity and merely specifies the nature of the data exploited in performing the abstract ideas. Additionally, generating a graphic on a display and providing an audio message merely communicate the result of the mental processes (Claims 4-6, 9, 13-15, and 18-20) and does not integrate into a practical application or represent significantly more than the abstract ideas identified. See MPEP §2106.05(g). Specifying that the sensor arrangement of the tracked device is in a predetermined pattern in Claim 7 is inherent to any system inclusive of multiple sensors and is recited at a high level of generality, and this feature therefore does not integrate into a practical application or represent significantly more. Other claims merely specify the nature of the signals acquired and therefore only further limit pre-solution activity (Claims 3, 17). Claims 8, 10, 15, and 20 set forth additional abstract ideas consistent with those identified in the independent claims but do not integrate into a practical application as recited. For each of these reasons, considering the claim elements individually and as an ordered combination, the claims are directed to the abstract ideas identified without sufficient integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7, 9, 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (US 20150305823) in view of Geistert et al. (US 6287303) and Jain et al. (WO 2014207666), which is cited from the US Patent Application Publication (US 20160367322) for its use of paragraph numbers.
Regarding Claim 1, Claus teaches a system, [0017] (“a navigation system 10”), for determining reliability of an ultrasonic tracking device, [0068] (“a navigation system 10 may be provided that provides feedback to a user related to the positional accuracy and/or error amplitudes of the tool 12.”), which includes an ultrasound transducer, [0025] (“suitable imaging systems 16 include: […] ultrasound (US)”), which would be obvious to one skilled in the art to include an ultrasound transducer, and is configured for tracking an orientation of an interventional device, [0020] (“the tool or probe 12 may include a surgical or interventional tool or device to be tracked when navigated through and/or around the subject 14.”), having a plurality of sensors, [0023] (“The position and orientation sensor assembly 36 may employ […] sensors”) comprising:
a) a determination processor, [0018] (“the EM tracking system 18”), configured to receive signals from the ultrasonic tracking device, [0022] (“the EM tracking system may include receive data acquisition circuitry for receiving signals from the position and sensor assembly 36”), representing ultrasound signals that the ultrasound transducer received from the plurality of sensors, [0025] (“suitable imaging systems 16 include: […] ultrasound (US) […]. […] in order to establish the position/orientation of the imaging system relative to the tracked tool, [the imaging system] may also be combined with an additional sensor assembly 36.”);
b) an evaluation processor which includes a data structure, [0054] (“expected field characteristics”), that correlates a quantity of the plurality of sensors in the field of view, [0031] (“the with a reliability level for a determined orientation of the interventional device, [0054] (“a measurement 98 may be obtained using the sensor assembly 36. […] the position 154 of the sensor assembly may be determined. […] position 154 and expected field strength 156 may be determined and compared to the measured field strength determined from the measurement 98.”), Fig. 6 (re-produced below), [0053] (“a position and orientation of the sensor assembly 36 may be determined based on orientation alone and the measured field strength at that location may then be compared to the expected field strength for that location within the field. A difference between the expected and observed field strength may be indicative that the tracking system”), and [0068] (“navigation system 10 may be provided that provides feedback to a user related to the positional accuracy and/or error amplitudes for the tool 12. […] based on a given position and orientation of a sensor assembly 36 within the navigable volume, a color coded or quantified metric may be displayed for a user to convey a degree of confidence in the positional accuracy of the tool 12”), where it would be obvious to one skilled in the art that the system 10 includes an evaluation processor as the system compares the measured and expected field strengths and then provides a degree of confidence in the positional accuracy, as cited above, the evaluation processor is configured to compare the quantity of the plurality of sensors in the field of view determined by the determination processor with the data structure and generate a control signal, [0068] (“navigation system 10 may be provided that provides feedback to a user related to the positional accuracy and/or error amplitudes for the tool 12. […] based on a given position and orientation of a sensor assembly 36 within the navigable volume, a color coded or quantified metric may be displayed for a user to convey a degree of confidence in the positional accuracy of the tool 12 […]. […] feedback may be displayed”); and
c) a feedback processor configured to provide feedback concerning the reliability level for the determined orientation based on the control signal generated by the evaluation processor, [0068] 

    PNG
    media_image1.png
    526
    436
    media_image1.png
    Greyscale

Fig. 6 of Claus
However, Claus does not explicitly teach a plurality of sensors in a field of view of the ultrasonic tracking device and a basis of detecting peak sensor signals in the received signals.
In an analogous sensor recognition field of endeavor, Jain teaches a determination processor, [0026] (“The functions of the various elements […] can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which can be shared.”) and a plurality of sensors in a field of view, [0037] (“the instrument 102 may have more than one sensor implanted”) and [0038] (“the sensor 120 […] is visible on the display 118.”), of an ultrasonic tracking device, Abstract (“A medical instrument 102 includes a sensor 120 configured to respond to the ultrasonic energy received from the probe.”), and [a basis of] detecting peak sensor signals in the received signals, [0054] (“The primary beam that includes the sensor 120 can be automatically detected based on the maximum interpolated signals. Since after the calibration, the beam timings are known, the range/depth of the sensor 120 can also be computed from the time difference between the emission of the beam (signal-A peak) and the acoustic wave reaching the sensor 120 (signal-B peak).”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Claus with the determination of detecting peak sensor signals in the received signals of Jain because the signals can indicate the positioning of the device, as taught by Jain in [0004].
However, Claus and Jain do not explicitly teach a determination processor configured to determine a quantity of a plurality of sensors.
In an analogous sensor recognition field of endeavor, Geistert teaches to determine a quantity of a plurality of sensors, Column 4 Lines 60-65 (“the sensor recognition system or a plurality of sensor recognition systems can be used to determine the number of sensors connected”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Claus and Jain with the determination of Geistert because when the number of sensors is identified, the number creates a response within the system that can change a specific output or feedback, such as regulating the power output, as taught by Geistert in the abstract.
Regarding Claim 7, the modified system of Claus teaches all limitations of Claim 1, as discussed above. Furthermore, Claus teaches each of the plurality of the sensors of the interventional device are arranged in a predetermined pattern, [0023] (“The position and orientation sensor assembly 36 may employ […] sensors”), where it would be obvious to one of ordinary skill in the art that whichever 
Regarding Claim 9, the modified system of Claus teaches all limitations of Claim 1, as discussed above. Furthermore, Claus teaches the control signal generated by the evaluation processor is sent to an audio processor and the audio processor is configured to generate a predetermined audible message indicative of the reliability level, [0031] (“The output device 44 can include […] an audible alarm”) and [0054] (“a measurement 98 may be obtained using the sensor assembly 36. […] the position 154 of the sensor assembly may be determined. […] position 154 and expected field strength 156 may be determined and compared to the measured field strength determined from the measurement 98. Difference between the measured and expected field strength beyond some defined tolerance or threshold may result in a determination that the sensor assembly 36 is mis-calibrated. In such a circumstance, feedback (such as a visual and/or audible indication) may be provided to the user. ”)
Regarding Claim 11, Claus teaches a system, [0017] (“a navigation system 10”), for determining the reliability of an ultrasonic tracking device, [0068] (“a navigation system 10 may be provided that provides feedback to a user related to the positional accuracy and/or error amplitudes of the tool 12.”), which includes an ultrasound transducer, [0025] (“suitable imaging systems 16 include: […] ultrasound (US)”), which would be obvious to one skilled in the art to include an ultrasound transducer, and is configured for tracking an orientation of an interventional device, [0020] (“the tool or probe 12 may include a surgical or interventional tool or device to be tracked when navigated through and/or around the subject 14.”), having a plurality of sensors, [0023] (“The position and orientation sensor assembly 36 may employ […] sensors”), comprising:
a) a workstation, [0024] (“The navigation system 10 may further include […] workstation computer 38”), including:
a determination processor, [0018] (“the EM tracking system 18”), configured to receive signals from the ultrasonic tracking device, [0022] (“the EM tracking system may include receive data acquisition circuitry for receiving signals from the position and sensor assembly 36”), representing ultrasound signals that the ultrasound transducer received from the plurality of sensors, [0025] (“suitable imaging systems 16 include: […] ultrasound (US) […]. […] in order to establish the position/orientation of the imaging system relative to the tracked tool, [the imaging system] may also be combined with an additional sensor assembly 36.”);
ii) an evaluation processor that includes a data structure, [0054] (“expected field characteristics”), that correlates a quantity of the plurality of sensors in the field of view, [0031] (“the display 42 may be used to show static or real-time image data generated using the imaging system 16 with tracking data generated by the EM tracking system 18.”), with a reliability level for a determined orientation of the interventional device, [0054] (“a measurement 98 may be obtained using the sensor assembly 36. […] the position 154 of the sensor assembly may be determined. […] position 154 and expected field strength 156 may be determined and compared to the measured field strength determined from the measurement 98.”), Fig. 6 (re-produced above), [0053] (“a position and orientation of the sensor assembly 36 may be determined based on orientation alone and the measured field strength at that location may then be compared to the expected field strength for that location within the field. A difference between the expected and observed field strength may be indicative that the tracking system”), and [0068] (“navigation system 10 may be provided that provides feedback to a user related to the positional accuracy and/or error amplitudes for the tool 12. […] based on a given position and orientation of a sensor assembly 36 within the navigable volume, a color coded or the evaluation processor is configured to compare the quantity of the plurality of sensors in the field of view determined by the determination processor with the data structure and generate a control signal, [0068] (“navigation system 10 may be provided that provides feedback to a user related to the positional accuracy and/or error amplitudes for the tool 12. […] based on a given position and orientation of a sensor assembly 36 within the navigable volume, a color coded or quantified metric may be displayed for a user to convey a degree of confidence in the positional accuracy of the tool 12 […]. […] feedback may be displayed”);
iii) a feedback processor configured to provide feedback concerning the reliability level for the determined orientation based on the control signal generated by the evaluation processor, [0068] (“navigation system 10 may be provided that provides feedback to a user related to the positional accuracy and/or error amplitudes for the tool 12. […] based on a given position and orientation of a sensor assembly 36 within the navigable volume, a color coded or quantified metric may be displayed for a user to convey a degree of confidence in the positional accuracy of the tool 12 […]. […] feedback may be displayed to a user”)
However, Claus does not explicitly teach a plurality of sensors in a field of view of the ultrasonic tracking device and a basis of detecting peak sensor signals in the received signals.
In an analogous sensor recognition field of endeavor, Jain teaches a plurality of sensors in a field of view, [0037] (“the instrument 102 may have more than one sensor implanted”) and [0038] (“the of an ultrasonic tracking device, Abstract (“A medical instrument 102 includes a sensor 120 configured to respond to the ultrasonic energy received from the probe.”), and [a basis of] detecting peak sensor signals in the received signals, [0054] (“The primary beam that includes the sensor 120 can be automatically detected based on the maximum interpolated signals. Since after the calibration, the beam timings are known, the range/depth of the sensor 120 can also be computed from the time difference between the emission of the beam (signal-A peak) and the acoustic wave reaching the sensor 120 (signal-B peak).”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Claus with the determination of detecting peak sensor signals in the received signals of Jain because the signals can indicate the positioning of the device, as taught by Jain in [0004].
However, Claus and Jain do not explicitly teach a determination processor configured to determine a quantity of a plurality of sensors.
In an analogous sensor recognition field of endeavor, Geistert teaches to determine a quantity of a plurality of sensors, Column 4 Lines 60-65 (“the sensor recognition system or a plurality of sensor recognition systems can be used to determine the number of sensors connected”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Claus and Jain with the determination of Geistert because when the number of sensors is identified, the number creates a response within the system that can change a specific output or feedback, such as regulating the power output, as taught by Geistert in the abstract.
Regarding Claim 14, the modified system of Claus teaches all the limitations of Claim 11, as discussed above. Furthermore, Claus teaches the control signal generated by the evaluation processor is sent to an audio processor and the audio processor is configured to generate a predetermined audible message indicative of the reliability level, [0031] (“The output device 44 can include […] an audible alarm”) and [0054] (“a measurement 98 may be obtained using the sensor assembly 36. […] the position 
Regarding Claim 16, Claus teaches a method, [0007] (“a method”), for determining reliability of an ultrasonic tracking device, [0068] (“a navigation system 10 may be provided that provides feedback to a user related to the positional accuracy and/or error amplitudes of the tool 12.”), that is configured for tracking an orientation of an interventional device, [0020] (“the tool or probe 12 may include a surgical or interventional tool or device to be tracked when navigated through and/or around the subject 14.”), having a plurality of sensors, [0023] (“The position and orientation sensor assembly 36 may employ […] sensors”) comprising:
a) receiving signals from the ultrasonic tracking device, [0022] (“the EM tracking system may include receive data acquisition circuitry for receiving signals from the position and sensor assembly 36”), representing ultrasound signals that the ultrasound transducer received from the plurality of sensors, [0025] (“suitable imaging systems 16 include: […] ultrasound (US) […]. […] in order to establish the position/orientation of the imaging system relative to the tracked tool, [the imaging system] may also be combined with an additional sensor assembly 36.”);
b) comparing the determined quantity of the plurality of sensors to a data structure, [0054] (“expected field characteristics”), that correlates a reliability level for a determined orientation of the interventional device, [0054] (“a measurement 98 may be obtained using the sensor assembly 36. […] the position 154 of the sensor assembly may be determined. […] position 154 and expected field strength 156 may be determined and compared to the measured field strength determined from the measurement 98.”), Fig. 6 (re-produced above), [0053] (“a position and orientation of the sensor with the quantity of the plurality of sensors in the field of view, [0031] (“the display 42 may be used to show static or real-time image data generated using the imaging system 16 with tracking data generated by the EM tracking system 18.”), 
c) providing feedback concerning the reliability level for the determined, [0068] (“navigation system 10 may be provided that provides feedback to a user related to the positional accuracy and/or error amplitudes for the tool 12. […] based on a given position and orientation of a sensor assembly 36 within the navigable volume, a color coded or quantified metric may be displayed for a user to convey a degree of confidence in the positional accuracy of the tool 12 […]. […] feedback may be displayed to a user”)
However, Claus does not explicitly teach a plurality of sensors in a field of view of the ultrasonic tracking device and a basis of detecting peak sensor signals in the received signals.
In an analogous sensor recognition field of endeavor, Jain teaches a plurality of sensors in a field of view, [0037] (“the instrument 102 may have more than one sensor implanted”) and [0038] (“the sensor 120 […] is visible on the display 118.”), of an ultrasonic tracking device, Abstract (“A medical instrument 102 includes a sensor 120 configured to respond to the ultrasonic energy received from the .”), and [a basis of] detecting peak sensor signals in the received signals, [0054] (“The primary beam that includes the sensor 120 can be automatically detected based on the maximum interpolated signals. Since after the calibration, the beam timings are known, the range/depth of the sensor 120 can also be computed from the time difference between the emission of the beam (signal-A peak) and the acoustic wave reaching the sensor 120 (signal-B peak).”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Claus with the determination of detecting peak sensor signals in the received signals of Jain because the signals can indicate the positioning of the device, as taught by Jain in [0004].
However, Claus and Jain do not explicitly teach determining a quantity of a plurality of sensors.
In an analogous sensor recognition field of endeavor, Geistert teaches determining a quantity of a plurality of sensors, Column 4 Lines 60-65 (“the sensor recognition system or a plurality of sensor recognition systems can be used to determine the number of sensors connected”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Claus and Jain with the determination of Geistert because when the number of sensors is identified, the number creates a response within the system that can change a specific output or feedback, such as regulating the power output, as taught by Geistert in the abstract.
Regarding Claim 19, the modified method of Claus teaches all limitations of Claim 16, as discussed above. Furthermore, Claus teaches the feedback comprises a predetermined audible message that is generated on an audio processor indicative of the reliability level, [0031] (“The output device 44 can include […] an audible alarm”) and [0054] (“a measurement 98 may be obtained using the sensor assembly 36. […] the position 154 of the sensor assembly may be determined. […] position 154 and expected field strength 156 may be determined and compared to the measured field strength determined from the measurement 98. Difference between the measured and expected field strength beyond some defined tolerance or threshold may result in a determination that the sensor assembly 36 .

Claims 2, 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Claus, Jain, and Geistert as applied to Claims 1, 11, and 16 above, and further in view of Cummins et al. (US 20160302772).
Regarding Claims 2 and 12, the modified system of Claus teaches all limitations of Claims 1 and 11, as discussed above. Furthermore, Claus teaches the determination processor is configured to receive signals from the ultrasonic tracking device, (“the EM tracking system 18 may include receiver data acquisition circuitry for receiving signals from the position and orientation sensor assembly 36”). 
However, the modified system of Claus does not explicitly teach the determination device plotting the signals from the ultrasonic tracking device as a function of a beam or line number for any given frame.
In an analogous ultrasonic interventional device field of endeavor, Cummins teaches the determination device, [0087] (“System 320”), plotting the signals from the ultrasonic tracking device as a function of a beam or line number for any given frame, [0124] (“plots 400, 402, and 404 […] for a signal received at a needle transducer from an ultrasound imaging probe. In plot 400 the signal exhibits a periodicity of ~27 milliseconds. This demonstrates two successive scan line ensemble frames for an imaging rate of ~35 frames per second.”) and Fig. 19, re-produced below.

    PNG
    media_image2.png
    523
    639
    media_image2.png
    Greyscale

Fig. 19 of Cummins
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the plots of Cummins because this provides the user with information visually, helping the user guide the tool throughout the procedure, as taught by Cummins in [0075]. 
Regarding Claim 3, the modified system of Claus teaches all limitations of Claim 2, as discussed above. Furthermore, Claus teaches the signals comprise a signal stream, [0025] (“The imaging system 16 can be operable to generate […] real-tie images acquired while a procedure is performed”), received from a signal processor of the ultrasonic tracking device, [0028] (“The processor can be arranged independent of […] the memory. […] Examples of the processor include a digital signal processor”), it would be obvious to one skilled in the art that Claus teaches the limitation that the signals comprise a 
Regarding Claim 17, the modified method of Claus teaches all limitations of Claim 16, as discussed above. Furthermore, Claus teaches the signals from the ultrasonic tracking device comprise a signal stream, [0025] (“The imaging system 16 can be operable to generate […] real-tie images acquired while a procedure is performed”), received from a signal processor, [0028] (“The processor can be arranged independent of […] the memory. […] Examples of the processor include a digital signal processor”), it would be obvious to one skilled in the art that Claus teaches the limitation that the signals comprise a signal stream because when an imaging system 16 generates real-time images during a procedure, there is a constant flow of signals from the imaging system 16 to the processor, and the signals are plotted as a function of a beam or line number for any given frame, [0124] (“plots 400, 402, and 404 […] for a signal received at a needle transducer from an ultrasound imaging probe. In plot 400 the signal exhibits a periodicity of ~27 milliseconds. This demonstrates two successive scan line ensemble frames for an imaging rate of ~35 frames per second.”) and Fig. 19, re-produced above.

Claims 4-6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Claus, Jain, and Geistert as applied to Claims 1, 11, and 16 above, and further in view of Misener (US 20140188133).
Regarding Claims 4 and 13, the modified system of Claus teaches all the limitations of Claims 1 and 11, as discussed above. Furthermore, Claus teaches the control signal generated by the evaluation processor, [0068] (“navigation system 10 may be provided that provides feedback to a user related to the positional accuracy and/or error amplitudes for the tool 12. […] based on a given position and orientation of a sensor assembly 36 within the navigable volume, a color coded or quantified metric may be displayed for a user to convey a degree of confidence in the positional accuracy of the tool 12 […]. […] feedback may be displayed to a user”).

In an analogous interventional device field of endeavor, Misener teaches a signal being sent to a graphic processor, [0089] (“A processor 22 […] is included in the console 20 for controlling system function during operation of the system 10”), and the graphic processor being configured to generate a predetermined graphic on a display, [0105] (“icons 114 that can be used by the console display 30 […]. […] an icon 114 that depicts the distal portion of the stylet 100 […]. […] the icon indicates the position and orientation of the catheter distal end.”), indicative of the reliability level for the determined orientation, [0244] (“the icon 114 can be used […] to indicate a confidence level with regard to the position, orientation, etc., of the stylet distal tip.”) and Fig. 67C, re-produced below.

    PNG
    media_image3.png
    149
    219
    media_image3.png
    Greyscale

Fig. 67C of Misener
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the icon of Misener because the use of a predetermined graphic or icon allows the user to have a clear indication that the current position or orientation is the most accurate, or needs to be relocated for greater accuracy.
Regarding Claim 5, the modified system of Claus teaches all the limitations of Claim 4, as discussed above. However, the modified system of Claus does not explicitly teach the predetermined graphic comprises a geometric object having a specific color that indicates the reliability level.
the predetermined graphic, [0250] (“the icon 114”), comprises a geometric object, the icon 114 is depicted as including a circle and a long ellipse, to show the target and the stylet, as in Fig. 67C re-produced above, having a specific color that indicates the reliability level, [0250] (“the icon 114 includes the rod 1512 and a fixed tip icon 1510. The rod 1512, tip icon 1510, or both can fade in color […] according to the level of uncertainty as determined by the system 10”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the colored icon of Misener because when the color corresponds to the reliability level, as this provides the user with a clear indication that the position and orientation is the most reliable, or if it needs to be adjusted.
Regarding Claim 6, the modified system Claus teaches all limitations of Claim 5, as discussed above. However, the modified system of Claus does not explicitly teach the graphic processing device is configured to generate the geometric object on a display adjacent to a real-time ultrasound image of the interventional device acquired by the ultrasonic tracking device. 
In an analogous interventional device field of endeavor, Misener teaches the graphic processor, [0089] (“A processor 22 […] is included in the console 20 for controlling system function during operation of the system 10”), is configured to generate the geometric object on a display adjacent to a real-time ultrasound image of the interventional device acquired by the ultrasonic tracking device, [0096] (“an example screenshot 88 as depicted on the display 30 while the system 10 is in its first ultrasound modality. An image 90 of a subcutaneous region of the patient 70 is shown”) and [0105] (“icons 114 that can be used by the console display 30”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the display of Misener because therefore the user does not have to navigate amongst multiple tabs or windows in order to see the graphic indicating the reliability level.
Regarding Claim 18, the modified method of Claus teaches all limitations of Claim 16, as discussed above. However, the modified method of Claus does not teach the feedback comprising a predetermined graphic that is generated on a display indicative of the reliability level for the determined orientation.
In an analogous interventional device field of endeavor, Misener teaches the feedback, [0091] (“The display 30 […] is integrated into the console 20 and is used to display information to the clinician”), where it would be obvious to one of ordinary skill in the art that displaying information may also comprise feedback in the form of an icon 114, comprising a predetermined graphic that is generated on a display, [0105] (“icons 114 that can be used by the console display 30 […]. […] an icon 114 that depicts the distal portion of the stylet 100 […]. […] the icon indicates the position and orientation of the catheter distal end.”), indicative of the reliability level for the determined orientation, [0244] (“the icon 114 can be used […] to indicate a confidence level with regard to the position, orientation, etc., of the stylet distal tip.”) and Fig. 67C, re-produced above.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the icon of Misener because the use of a predetermined graphic or icon allows the user to have a clear indication that the current position or orientation is the most accurate, or needs to be relocated for greater accuracy.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Claus and Geistert as applied to Claim 1 above, and further in view of Meers et al. (US 20090222776).
Regarding Claim 8, the modified system of Claus teaches all limitations of Claim 1, as discussed above. Furthermore, Claus teaches the interventional device has sensors, [0020] (“the position and orientation sensor assembly 36 is located within a tool 12”), and provides the reliability level for the determined orientation of the interventional device, [0019] (“the position and orientation sensor the device has at least four sensors in the field of view, Column 4 Lines 60-65 (“Catheters with a plurality of sensors […] are known. […] the sensor recognition system or a plurality of sensor recognition systems can be used to determine the number of sensors connected”).
However, the modified apparatus of Claus does not explicitly teach the reliability level comprises a high level when the determination processor determines that there are four or more sensors in the field of view; an acceptable level when the determination processor determines that there are three sensors in the field of view; and a low level when the determination processor determines that there are two sensors in the field of view.
In an analogous sensor recognition field of endeavor, Meers teaches a high level when the determination processor determines that there are four or more sensors in the field of view; an acceptable level when the determination processor determines that there are three sensors in the field of view; and a low level when the determination processor determines that there are two sensors in the field of view, [0069] (“The configuration unit may be adapted for determining, based on the confidence levels, […] a number of sensors necessary to guarantee the target confidence level.”), which one of ordinary skill in the art would recognize as equating a specific number of sensors to a “target confidence level,” would encompass high, acceptable, or low, of reliability.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the configuration unit of Meers because this will ensure the user can properly position the interventional device; if the level of confidence drops from acceptable to low after repositioning the device, or three sensors and in the field of view and then two are after repositioning, the user knows that based on the reliability level the tool was moved further from the target area. Meers additionally teaches that the sensor arrangements disclosed are useful for medical devices, among other .

Claims 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Claus and Geistert as applied to Claims 1, 11, and 16 above, and further in view of Pelissier et al. (US 20100298704)
Regarding Claim 10, the modified system of Claus teaches all the limitations of Claim 1, as discussed above. Furthermore, Claus teaches the evaluation processor, [0053] (“a position and orientation of the sensor assembly 36 may be determined based on orientation alone and the measured field strength at that location may then be compared to the expected field strength for that location within the field. A difference between the expected and observed field strength may be indicative that the tracking system”), where it would be obvious to one skilled in the art that the system 10 includes an evaluation processor as the system compares the measured and expected field strengths and then provides a degree of confidence in the positional accuracy and the evaluation processor is configured to receive an orientation of the determination processor, [0053] (“a position and orientation of the sensor assembly 36 may be determined based on orientation alone and the measured field strength at that location may then be compared to the expected field strength for that location within the field. A difference between the expected and observed field strength may be indicative that the tracking system”). Furthermore, Jain teaches the plurality of sensors in the field of view, [0037] (“the instrument 102 may have more than one sensor implanted”) and [0038] (“the sensor 120 […] is visible on the display 118.”). Moreover, Geistert teaches to receive the determined quantity of the plurality of sensors, Column 4 Lines 60-65 (“Catheters with a plurality of sensors […] are known. […] the sensor recognition 
However, the modified system of Claus does not disclose the evaluation processor is configured to determine a direction to re-position the ultrasound transducer to provide a more reliable determination of the determined orientation, the evaluation processor is configured to generate a second control signal, and a graphic processor configured to generate a graphic on a display indicating the direction to re-position the ultrasound transducer based on the second control signal generated by the evaluation processor.
In an analogous interventional device tracking and feedback field of endeavor, Pelissier teaches:
a) the evaluation processor, [0243] (“An instruction generator 110”), is configured to determine a direction to re-position the ultrasound transducer to provide a more reliable determination of the determined orientation, [0243] (An instruction generator 110 generates audio and/or visual instructions that assist the user to obtain a desired alignment between the needle and the image plane of the transducer.”);
b) the evaluation processor, [0243] (“An instruction generator 110”), is configured to generate a second control signal, [0243] (“Instructions may be provided by […] a display 114. […] a marker, line, or other display feature shown on display 114”), where it would be obvious to one of ordinary skill in the art that the second control signal is the displaying of a marker, line, or other display feature in Pelissier; and
c) a graphic processor, [0243] (“instruction generator 100”) configured to generate a graphic on a display indicating the direction to re-position the ultrasound transducer based on the second control signal generated by the evaluation processor, [0243] (“An instruction generator 110 generates audio and/or visual instructions that assist the user to obtain a desired alignment between the needle and the 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the visual instructions of Pelissier because it is a clear and concise indicator for the user so that the procedure is most efficient and accurate.
Regarding Claim 15, the modified system of Claus teaches all limitations of Claim 11, as discussed above. Furthermore, Claus teaches the evaluation processor, [0053] (“a position and orientation of the sensor assembly 36 may be determined based on orientation alone and the measured field strength at that location may then be compared to the expected field strength for that location within the field. A difference between the expected and observed field strength may be indicative that the tracking system”), where it would be obvious to one skilled in the art that the system 10 includes an evaluation processor as the system compares the measured and expected field strengths and then provides a degree of confidence in the positional accuracy and the evaluation processor is configured to receive an orientation of the determination processor, [0053] (“a position and orientation of the sensor assembly 36 may be determined based on orientation alone and the measured field strength at that location may then be compared to the expected field strength for that location within the field. A difference between the expected and observed field strength may be indicative that the tracking system”). Furthermore, Jain teaches the plurality of sensors in the field of view, [0037] (“the instrument 102 may have more than one sensor implanted”) and [0038] (“the sensor 120 […] is visible on the display 118.”). Moreover, Geistert teaches to receive the determined quantity of the plurality of sensors, Column 4 Lines 60-65 (“Catheters with a plurality of sensors […] are known. […] the sensor recognition system or a plurality of sensor recognition systems can be used to determine the number of sensors connected”).

In an analogous interventional device tracking and feedback field of endeavor, Pelissier teaches:
a) the evaluation processor, [0243] (“An instruction generator 110”), is configured to determine a direction move the ultrasound transducer of the ultrasonic imaging device to provide a more reliable determination of the determined orientation, [0243] (An instruction generator 110 generates audio and/or visual instructions that assist the user to obtain a desired alignment between the needle and the image plane of the transducer.”);
b) the evaluation processor, [0243] (“An instruction generator 110”), is configured to generate a second control signal, [0243] (“Instructions may be provided by […] a display 114. […] a marker, line, or other display feature shown on display 114”), where it would be obvious to one of ordinary skill in the art that the second control signal is the displaying of a marker, line, or other display feature in Pelissier; and
c) the system, [0128] (“a 3D position sensing system”), further comprising a graphic processor, [0243] (“instruction generator 100”) configured to receive the second control signal and generate a graphic on a display indicating the direction to move the ultrasound transducer based on the second control signal, [0243] (“An instruction generator 110 generates audio and/or visual instructions that assist the user to obtain a desired alignment between the needle and the image plane of the transducer. Instructions may be provided by […] a display 114. […] a marker, line, or other display feature shown on 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the visual instructions of Pelissier because it is a clear and concise indicator for the user so that the procedure is most efficient and accurate.
Regarding Claim 20, the modified method of Claus teaches all limitations of Claim 16, as discussed above. Furthermore, Geistert teaches the determined quantity of the plurality of sensors, Column 4 Lines 60-65 (“Catheters with a plurality of sensors […] are known. […] the sensor recognition system or a plurality of sensor recognition systems can be used to determine the number of sensors connected”). Furthermore, Jain teaches the plurality of sensors in the field of view, [0037] (“the instrument 102 may have more than one sensor implanted”) and [0038] (“the sensor 120 […] is visible on the display 118.”).
However, the modified method of Claus does not explicitly teach determining a direction to re-position an ultrasound transducer to provide a more reliable determination of the determined orientation based on sensors and generating a graphic on a display indicating the direction to re-position the ultrasound transducer.
In an analogous interventional device tracking and feedback field of endeavor, Pelissier teaches a method, [0032] (“a method for generating a display useful in directing a fine elongate instrument”), comprising:
a) determining a direction to re-position an ultrasound transducer to provide a more reliable determination of the determined orientation based on sensors, [0243] (An instruction generator 110 generates audio and/or visual instructions that assist the user to obtain a desired alignment between the needle and the image plane of the transducer.”); and
generating a graphic on a display indicating the direction to re-position the ultrasound transducer, [0243] (“An instruction generator 110 generates audio and/or visual instructions that assist the user to obtain a desired alignment between the needle and the image plane of the transducer. Instructions may be provided by […] a display 114. […] a marker, line, or other display feature shown on display 114”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the visual instructions of Pelissier because it is a clear and concise indicator for the user so that the procedure is most efficient and accurate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793